Exhibit 10.01

UNDER ARMOUR, INC.

STOCK OPTION PLAN

EFFECTIVE AS OF MARCH 1, 2000

1. Establishment, Purpose and Types of Awards

The purpose of the Under Armour, Inc. Stock Option Plan (“the Plan”) is to
promote the long-term growth and profitability of Under Armour, Inc. (the
“Corporation”) by (i) providing key people with incentives to improve
stockholder value and to contribute to the growth and financial success of the
Corporation, and (ii) enabling the Corporation to attract, retain and reward the
best available persons for positions of substantial responsibility.

The Plan permits the granting of stock options (including nonqualified stock
options and incentive stock options qualifying under Section 422 of the Code)
and stock appreciation rights (including free-standing, tandem and limited stock
appreciation rights) or any combination of the foregoing (collectively,
“Awards”).

The Plan is a compensatory benefit plan within the meaning of Rule 701 under the
Securities Act of 1933 (the “Securities Act”). Except to the extent any other
exemption from the Securities Act is expressly relied upon in connection with
any agreement entered into pursuant to the Plan or the securities issuable
hereunder are registered under the Securities Act, the issuance of Common Stock
pursuant to the Plan is intended to qualify for the exemption from registration
under the Securities Act provided by Rule 701. To the extent that an exemption
from registration under the Securities Act provided by Rule 701 is unavailable,
all unregistered offers and sales of Awards and shares of Common Stock issuable
upon exercise of an Award are intended to be exempt from registration under the
Securities Act in reliance upon the private offering exemption contained in
Section 4(2) of the Securities Act, or other available exemption, and the Plan
shall be so administered.

Effective February 2, 2005, the Plan also permits the grant of restricted
stock. For the purpose of the Plan, the term “Award” shall also include
restricted stock.

2. Definitions

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

(a) “Board” shall mean the Board of Directors of the Corporation.

(b) “Change in Control” shall mean: (i) any sale, exchange or other disposition
of substantially all of the Corporation’s assets or over 50% of its Common
Stock; or (ii) any merger, share exchange, consolidation or other reorganization
or business combination in which the Corporation is not the surviving or
continuing corporation, or in which the Corporation’s stockholders become
entitled to receive cash securities of the Corporation other than voting common
stock, or securities of another issuer.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder.

(d) “Committee” shall mean the Board or committee of Board members appointed
pursuant to Section 3 of the Plan to administer the Plan.

(e) “Common Stock” shall mean shares of the Corporation’s common stock.

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(g) “Fair Market Value” of a share of the Corporation’s Common Stock for any
purpose on a particular date shall be determined in a manner such as the
Committee shall in good faith determine to be appropriate.

(h) “Grant Agreement” shall mean a written agreement between the Corporation and
a grantee memorializing the terms and conditions of an Award granted pursuant to
the Plan.

(i) “Grant Date” shall mean the date on which the Committee formally acts to
grant an Award to a Grantee or such other date as the Committee shall so
designate at the time of taking such formal action.

(j) “Parent” shall mean a corporation, whether now or hereafter existing, within
the meaning of the definition of “parent corporation” provided in
Section 424(e) of the Code, or any successor thereto of similar import.

(k) “Rule 16b-3” shall mean Rule 16b-3 as in effect under the Exchange Act on
the effective date of the Plan, or any successor provision prescribing
conditions necessary to exempt the issuance of securities under the Plan (and
further transactions in such securities) from Section 16(b) of the Exchange Act.

(l) “Subsidiary” and “subsidiaries” shall mean only a corporation or
corporations, whether now or hereafter existing, within the meaning of the
definition of “subsidiary corporation” provided in Section 424(f) of the Code,
or any successor thereto of similar import.

3. Administration

(a) Procedure. The Plan shall be administered by the Board. In the alternative,
the Board may appoint a Committee consisting of not less than two (2) members of
the Board to administer the Plan on behalf of the Board, subject to such terms
and conditions as the Board may prescribe. Once appointed, the Committee shall
continue to serve until otherwise directed by the Board. From time to time, the
Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies, however caused, and remove all members of
the Committee and, thereafter, directly administer the Plan. In the event that
the Board is the administrator of the Plan in lieu of a Committee, the term
“Committee” as used herein shall be deemed to mean the Board.

Members of the Board or Committee who are either eligible for Awards or have
been granted Awards may vote on any matters affecting the administration of the
Plan or the grant of Awards pursuant to the Plan, except that no such member
shall act upon the granting of an Award to himself or herself, but any such
member may be counted in determining the existence of a quorum at any meeting of
the Board or the Committee during which action is taken with respect to the
granting of an Award to him or her.

The Committee shall meet at such times and places and upon such notice as it may
determine. A majority of the Committee shall constitute a quorum. Any acts by
the Committee may be taken at any meeting at which a quorum is present and shall
be by majority vote of those members entitled to vote. Additionally, any acts
reduced to writing or approved in writing by all of the members of the Committee
shall be valid acts of the Committee.

(b) Procedure After Registration of Common Stock. Upon and after the point in
time that the Common Stock or any other capital stock of the Corporation becomes
registered under Section 12 of the Exchange Act, the Board shall take all action
necessary to cause the Plan to be administered in accordance with the then
effective provisions of Rule 16b-3, provided that any amendment to the Plan
required for compliance with such provisions shall be made in accordance with
Section 11 of the Plan.

 

2



--------------------------------------------------------------------------------

(c) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to grant Awards under the Plan, prescribe Grant Agreements
evidencing such Awards and establish programs for granting Awards. The Committee
shall have full power and authority to take all other actions necessary to carry
out the purpose and intent of the Plan, including, but not limited to, the
authority to:

(i) determine the eligible persons to whom, and the time or times at which
Awards shall be granted,

(ii) determine the types of Awards to be granted,

(iii) determine the number of shares to be covered by or used for reference
purposes for each Award,

(iv) impose such terms, limitations, restrictions and conditions upon any such
Award as the Committee shall deem appropriate,

(v) modify, extend or renew outstanding Awards, accept the surrender of
outstanding Awards and substitute new Awards, provided that no such action shall
be taken with respect to any outstanding Award which would adversely affect the
grantee without the grantee’s consent, and

(vi) accelerate or otherwise change the time in which an Award may be exercised
or becomes payable and to waive or accelerate the lapse, in whole or in part, of
any restriction or condition with respect to such Award, including, but not
limited to, any restriction or condition with respect to the vesting or
exercisability of an Award following termination of any grantee’s employment.

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable and to interpret same,
all within the Committee’s sole and absolute discretion.

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Board or Committee shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

(e) Indemnification. To the maximum extent permitted by law, the members of the
Board and Committee shall be indemnified by the Corporation in respect of all
their activities under the Plan.

(f) Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee’s sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any participants in the
Plan and any other employee of the Corporation, and their respective successors
in interest.

4. Shares Available for the Plan; Maximum Awards

Subject to adjustments as provided in Section 10 of the Plan, the shares of
stock that may be delivered or purchased or used for reference purposes (with
respect to stock appreciation rights) under the Plan, including with respect to
incentive stock options intended to qualify under Section 422 of the Code, shall
not exceed an aggregate of 10,856,000 shares of Common Stock of the Corporation
and the Corporation shall reserve said number of shares of Common Stock for
issuance pursuant to the Plan. If any Award, or portion of an Award, under the
Plan expires or terminates unexercised, becomes unexercisable or is forfeited or
otherwise terminated, surrendered or canceled as to any shares, the shares
subject to such Award shall thereafter be available for further Awards under the
Plan.

 

3



--------------------------------------------------------------------------------

5. Participation

Participation in the Plan shall be open to all employees, officers, directors
and consultants of the Corporation, or of any Parent or Subsidiary of the
Corporation, as may be selected by the Committee from time to
time. Notwithstanding the foregoing, participation in the Plan with respect to
Awards of incentive stock options shall be limited to employees of the
Corporation, or of any Parent or Subsidiary of the Corporation.

Awards may be granted to such eligible persons and for or with respect to such
number of shares of Common Stock as the Committee shall determine, subject to
the limitations in Section 4 of the Plan. A grant of any type of Award made in
any one year to an eligible person shall neither guarantee nor preclude a
further grant of that or any other type of Award to such person in that year or
subsequent years.

6. Stock Options

Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to eligible participants nonqualified stock options or
incentive stock options as that term is defined in Section 422 of the Code. The
stock options granted shall be subject to the following terms and conditions.

(a) Grant of Option. The grant of a stock option shall be evidenced by a Grant
Agreement, executed by the Corporation and the grantee, stating the number of
shares of Common Stock subject to the stock option evidenced thereby and the
terms and conditions of such stock option, in such form as the Committee may
from time to time determine.

(b) Price. The price per share payable upon the exercise of each stock option
(“exercise price”) shall be determined by the Committee.

(c) Payment. Stock options may be exercised in whole or in part by payment of
the exercise price of the shares to be acquired in accordance with the
provisions of the Grant Agreement, and/or such rules and regulations as the
Committee may have prescribed, and/or such determinations, orders, or decisions
as the Committee may have made. Payment may be made in cash (or cash equivalents
acceptable to the Committee) or, if approved by the Committee, in shares of
Common Stock or a combination of cash and shares of Common Stock, or by such
other means as the Committee may prescribe. The Fair Market Value of shares of
Common Stock delivered on exercise of stock options shall be determined as of
the date of exercise. Shares of Common Stock delivered in payment of the
exercise price may be previously owned shares or, if approved by the Committee,
shares acquired upon exercise of the stock option. Any fractional share will be
paid in cash. If approved by the Board of Directors, the Corporation may make or
guarantee loans to grantees to assist grantees in exercising stock options and
satisfying any related withholding tax obligations.

If the Common Stock is registered under Section 12(b) or 12(g) of the Exchange
Act, the Committee, subject to such limitations as it may determine, may
authorize payment of the exercise price, in whole or in part, by delivery of a
properly executed exercise notice, together with irrevocable instructions, to:
(i) a brokerage firm designated by the Corporation to deliver promptly to the
Corporation the aggregate amount of sale or loan proceeds to pay the exercise
price and any withholding tax obligations that may arise in connection with the
exercise, and (ii) the Corporation to deliver the certificates for such
purchased shares directly to such brokerage firm.

(d) Terms of Options. The term during which each stock option may be exercised
shall be determined by the Committee; provided, however, that in no event shall
a stock option be exercisable more than ten years from the date it is
granted. Prior to the exercise of the stock option and delivery of the shares
certificates represented thereby, the grantee shall have none of the rights of a
stockholder with respect to any shares represented by an outstanding stock
option.

 

4



--------------------------------------------------------------------------------

(e) Restrictions on Incentive Stock Options. Incentive Stock Options granted
under the Plan shall comply in all respects with Code Section 422 and, as such,
shall meet the following additional requirements.

(i) Grant Date. An incentive stock option must be granted within 10 years of the
earlier of the Plan’s adoption by the Board of Directors or approval by the
Corporation’s shareholders.

(ii) Exercise Price and Term. The exercise price of an incentive stock option
shall not be less than 100% of the Fair Market Value of the shares on the date
the stock option is granted and the term of the stock option shall not exceed
ten years. Also, the exercise price of any incentive stock option granted to a
grantee who owns (within the meaning of Section 422(b)(6) of the Code, after the
application of the attribution rules in Section 424(d) of the Code) more than
10% of the total combined voting power of all classes of shares of the
Corporation or its Parent or Subsidiary corporations (within the meaning of
Sections 422 and 424 of the Code) shall be not less than 110% of the Fair Market
Value of the Common Stock on the grant date and the term of such stock option
shall not exceed five years.

(iii) Maximum Grant. The aggregate Fair Market Value (determined as of the Grant
Date) of shares of Common Stock with respect to which all incentive stock
options first become exercisable by any grantee in any calendar year under this
or any other plan of the Corporation and its Parent and Subsidiary corporations
may not exceed $100,000 or such other amount as may be permitted from time to
time under Section 422 of the Code. To the extent that such aggregate Fair
Market Value shall exceed $100,000, or other applicable amount, such stock
options shall be treated as nonqualified stock options. In such case, the
Corporation may designate the shares of Common Stock that are to be treated as
stock acquired pursuant to the exercise of an incentive stock option by issuing
a separate certificate for such shares and identifying the certificate as
incentive stock option shares in the stock transfer records of the Corporation.

(iv) Grantee. Incentive stock options shall only be issued to employees of the
Corporation, or of a Parent or Subsidiary of the Corporation.

(v) Designation. No stock option shall be an incentive stock option unless so
designated by the Committee at the time of grant or in the Grant Agreement
evidencing such stock option.

(vi) Stockholder Approval. No stock option issued under the Plan shall be an
incentive stock option unless the Plan is approved by the shareholders of the
Corporation within 12 months of its adoption by the Board in accordance with the
Bylaws and Certificates of the Corporation and governing law relating to such
matters.

(f) Other Terms and Conditions. Stock options may contain such other provisions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine appropriate from time to time.

7. Stock Appreciation Rights

(a) Award of Stock Appreciation Rights. Subject to the other applicable
provisions of the Plan, the Committee may at any time and from time to time
grant stock appreciation rights (“SARs”) to eligible participants, either on a
free-standing basis (without regard to or in addition to the grant of a stock
option) or on a tandem basis (related to the grant of an underlying stock
option), as it determines. SARs granted in tandem with or in addition to a stock
option may be granted either at the same time as the stock option or at a later
time; provided, however, that a tandem SAR shall not be granted with respect to
any outstanding incentive stock option Award without the consent of the
grantee. SARs shall be evidenced by Grant Agreements, executed by the
Corporation and the grantee, stating the number of shares of Common Stock
subject to the SAR evidenced thereby and the terms and conditions of such SAR,
in such form as the

 

5



--------------------------------------------------------------------------------

Committee may from time to time determine. The term during which each SAR may be
exercised shall be determined by the Committee. In no event shall a SAR be
exercisable more than ten years from the date it is granted. The grantee shall
have none of the rights of a stockholder with respect to any shares of Common
Stock represented by a SAR.

(b) Restrictions of Tandem SARs. No incentive stock option may be surrendered in
connection with the exercise of a tandem SAR unless the Fair Market Value of the
Common Stock subject to the incentive stock option is greater than the exercise
price for such incentive stock option. SARs granted in tandem with stock options
shall be exercisable only to the same extent and subject to the same conditions
as the stock options related thereto are exercisable. The Committee may, in its
discretion, prescribe additional conditions to the exercise of any such tandem
SAR.

(c) Amount of Payment Upon Exercise of SARs. A SAR shall entitle the grantee to
receive, subject to the provisions of the Plan and the Grant Agreement, a
payment having an aggregate value equal to the product of (i) the excess of
(A) the Fair Market Value on the exercise date of one share of Common Stock over
(B) the base price per share specified in the Grant Agreement, times (ii) the
number of shares specified by the SAR, or portion thereof, which is
exercised. In the case of exercise of a tandem SAR, such payment shall be made
in exchange for the surrender of the unexercised related stock option (or any
portion or portions thereof which the grantee from time to time determines to
surrender for this purpose).

(d) Form of Payment Upon Exercise of SARs. Payment by the Corporation of the
amount receivable upon any exercise of a SAR may be made by the delivery of
Common Stock or cash, or any combination of Common Stock and cash, as determined
in the sole discretion of the Committee from time to time. If upon settlement of
the exercise of a SAR a grantee is to receive a portion of such payment in
shares of Common Stock, the number of shares shall be determined by dividing
such portion by the Fair Market Value of a share of Common Stock on the exercise
date. No fractional shares shall be used for such payment and the Committee
shall determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.

8. Withholding Of Taxes

The Corporation may require, as a condition to the grant of any Award under the
Plan or exercise pursuant to such Award or to the delivery of certificates for
shares issued or payments of cash to a grantee pursuant to the Plan or a Grant
Agreement (hereinafter collectively referred to as a “taxable event”), that the
grantee pay to the Corporation, in cash or, if approved by the Corporation, in
shares of Common Stock, including shares acquired upon grant of the Award or
exercise of the Award, valued at Fair Market Value on the date as of which the
withholding tax liability is determined, any federal, state or local taxes of
any kind required by law to be withheld with respect to any taxable event under
the Plan. The Corporation, to the extent permitted or required by law, shall
have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to any taxable event under the Plan,
or to retain or sell without notice a sufficient number of the shares to be
issued to such grantee to cover any such taxes.

9. Transferability

No Award granted under the Plan shall be transferable by a grantee otherwise
than by will or the laws of descent and distribution. Unless otherwise
determined by the Committee in accord with the provisions of the immediately
preceding sentence, an Award may be exercised during the lifetime of the
grantee, only by the grantee or, during the period the grantee is under a legal
disability, by the grantee’s guardian or legal representative.

10. Adjustments; Business Combinations

If the number of outstanding shares of Common Stock is increased or decreased or
the shares of Common Stock are changed into or exchanged for a different number
or kind of shares or other securities of the Corporation on account of any
recapitalization, reclassification, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock, or other increase

 

6



--------------------------------------------------------------------------------

or decrease in such shares effected without receipt of consideration by the
Corporation, the number and kind of shares for which Awards are outstanding
shall be adjusted proportionately and accordingly so that the proportionate
interest of the grantee immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding stock options or SARs shall not change the aggregate exercise
price payable with respect to shares that are subject to the unexercised portion
of an outstanding stock option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the per share exercise price of such
stock option or SAR. The conversion of any convertible securities of the
Corporation shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Corporation’s stockholders of securities of any other entity
or other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in stock of the Corporation)
without receipt of consideration by the Corporation, the Corporation may, in
such manner as the Corporation deems appropriate, adjust (i) the number and kind
of shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding stock options and SARs to reflect such distribution.

In the event of any proposed Change in Control, the Committee shall take such
action as it deems appropriate and equitable to effectuate the purposes of this
Plan and to protect the grantees of Awards, which action may include, but
without limitation, any one or more of the following: (i) acceleration or change
of the exercise and/or expiration dates of any Award to require that exercise be
made, if at all, prior to the Change in Control; (ii) cancellation of any Award
upon payment to the holder in cash of the Fair Market Value of the Common Stock
subject to such Award as of the date of (and, to the extent applicable, as
established for purposes of) the Change in Control, less the aggregate exercise
price, if any, of the Award; and (iii) in any case where equity securities of
another entity are proposed to be delivered in exchange for or with respect to
Common Stock of the Corporation, arrangements to have such other entity replace
the Awards granted hereunder with awards with respect to such other securities,
with appropriate adjustments in the number of shares subject to, and the
exercise prices under, the award.

The Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in the preceding two
paragraphs of this Section 10) affecting the Corporation, or the financial
statements of the Corporation or any Subsidiary, or of changes in applicable
laws, regulations, or accounting principles, whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

In the event the Corporation dissolves and liquidates (other than pursuant to a
plan of merger or reorganization), then notwithstanding any restrictions on
exercise set forth in this Plan or any Grant Agreement, or other agreement
evidencing a stock option or stock appreciation right: (i) each grantee shall
have the right to exercise his stock option or stock appreciation right at any
time up to ten (10) days prior to the effective date of such liquidation and
dissolution; and (ii) the Committee may make arrangements with the grantees for
the payment of appropriate consideration to them for the cancellation and
surrender of any stock option or stock appreciation right that is so canceled or
surrendered at any time up to ten (10) days prior to the effective date of such
liquidation and dissolution. The Committee may establish a different period (and
different conditions) for such exercise, delivery, cancellation, or surrender to
avoid subjecting the grantee to liability under Section 16(b) of the Exchange
Act. Any stock option or stock appreciation right not so exercised, canceled, or
surrendered shall terminate on the last day for exercise prior to such effective
date.

Except as hereinbefore expressly provided, issuance by the Corporation of shares
of stock of any class or securities convertible into shares of stock of any
class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to Awards theretofore granted or the purchase
price per share of Common Stock subject to Awards.

 

7



--------------------------------------------------------------------------------

11. Termination and Modification of the Plan

The Board, without further approval of the stockholders, may modify or terminate
the Plan or any portion thereof at any time, except that no modification shall
become effective without prior approval of the stockholders of the Corporation
to increase the number of shares of Common Stock subject to the Plan or if
stockholder approval is necessary to comply with any tax or regulatory
requirement or rule of any exchange or Nasdaq System upon which the Common Stock
is listed or quoted (including for this purpose stockholder approval that is
required for continued compliance with Rule 16b-3 or stockholder approval that
is required to enable the Committee to grant incentive stock options pursuant to
the Plan).

The Committee shall be authorized to make minor or administrative modifications
to the Plan as well as modifications to the Plan that may be dictated by
requirements of federal or state laws applicable to the Corporation or that may
be authorized or made desirable by such laws. The Committee may amend or modify
the grant of any outstanding Award in any manner to the extent that the
Committee would have had the authority to make such Award as so modified or
amended. No modification may be made that would materially adversely affect any
Award previously made under the Plan without the approval of the grantee.

12. Non-Guarantee of Employment

Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an employee to continue in the employ of the Corporation or shall interfere
in any way with the right of the Corporation to terminate an employee at any
time.

13. Termination of Employment

For purposes of maintaining a grantee’s continuous status as an employee and
accrual of rights under any Award, transfer of an employee among the Corporation
and the Corporation’s Parent or Subsidiaries shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment for such purposes if an employee is placed on military or sick leave
or such other leave of absence which is considered as continuing intact the
employment relationship; in such a case, the employment relationship shall be
continued until the date when an employee’s right to reemployment shall no
longer be guaranteed either by law or contract.

14. Written Agreement

Each Grant Agreement entered into between the Corporation and a grantee with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.

15. Non-Uniform Determinations

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

16. Limitation on Benefits

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.

 

8



--------------------------------------------------------------------------------

17. Listing and Registration

If the Corporation determines that the listing, registration or qualification
upon any securities exchange or upon any listing or quotation system established
by the National Association of Securities Dealers, Inc. (“Nasdaq System”) or
under any law, of shares subject to any Award is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of shares thereunder, no such Award may be exercised in whole or in
part and no restrictions on such Award shall lapse, unless such listing,
registration or qualification is effected free of any conditions not acceptable
to the Corporation.

18. Compliance with Securities Law

The Corporation may require that a grantee, as a condition to exercise of an
Award, and as a condition to the delivery of any share certificate, provide to
the Corporation, at the time of each such exercise and each such delivery, a
written representation that the shares of Common Stock being acquired shall be
acquired by the grantee solely for investment and will not be sold or
transferred without registration or the availability of an exemption from
registration under the Securities Act and applicable state securities laws. The
Corporation may also require that a grantee submit other written representations
which will permit the Corporation to comply with federal and applicable state
securities laws in connection with the issuance of the Common Stock, including
representations as to the knowledge and experience in financial and business
matters of the grantee and the grantee’s ability to bear the economic risk of
the grantee’s investment. The Corporation may require that the grantee obtain a
“purchaser representative” as that term is defined in applicable federal and
state securities laws. The stock certificates for any shares of Common Stock
issued pursuant to this Plan may bear a legend restricting transferability of
the shares of Common Stock unless such shares are registered or an exemption
from registration is available under the Securities Act and applicable state
securities laws. The Corporation may notify its transfer agent to stop any
transfer of shares of Common Stock not made in compliance with these
restrictions. Common Stock shall not be issued with respect to an Award granted
under the Plan unless the exercise of such Award and the issuance and delivery
of share certificates for such Common Stock pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act, the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any national securities exchange or Nasdaq System upon which the
Common Stock may then be listed or quoted, and shall be further subject to the
approval of counsel for the Corporation with respect to such compliance to the
extent such approval is sought by the Committee.

19. No Trust or Fund Created

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Corporation
and a grantee or any other person. To the extent that any grantee or other
person acquires a right to receive payments from the Corporation pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.

20. No Limit on Other Compensation Arrangements

Nothing contained in the Plan shall prevent the Corporation or its Parent or
Subsidiary corporations from adopting or continuing in effect other compensation
arrangements (whether such arrangements be generally applicable or applicable
only in specific cases) as the Committee in its discretion determines desirable,
including without limitation the granting of stock options, stock awards, stock
appreciation rights or phantom stock units otherwise than under the Plan.

21. No Restriction of Corporate Action

Nothing contained in the Plan shall be construed to prevent the Corporation or
any Parent or Subsidiary from taking any corporate action which is deemed by the
Corporation or such Parent or Subsidiary to be appropriate or in its best
interest, whether or not such action would have an adverse effect

 

9



--------------------------------------------------------------------------------

on the Plan or any Award issued under the Plan. No employee, beneficiary or
other person shall have any claim against the Corporation or any Parent or
Subsidiary as a result of such action.

22. Governing Law

The validity, construction and effect of the Plan, of Grant Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with applicable federal laws and the laws of the State of Maryland without
regard to its conflict of laws rules and principles.

23. Plan Subject to Charter and By-Laws

This Plan is subject to the Charter and By-Laws of the Corporation, as they may
be amended from time to time.

24. Effective Date; Termination Date

The Plan is effective as of the date on which the Plan was adopted by the Board;
provided that no stock options issued hereunder shall be treated as incentive
stock options, regardless of the designation in the Grant Agreement, unless the
Plan is approved by the shareholders of the Corporation as provided in
Section 6(e)(vi). No Award shall be granted under the Plan after the close of
business on the day immediately preceding the tenth anniversary of the effective
date of the Plan. Subject to other applicable provisions of the Plan, all Awards
made under the Plan prior to such termination of the Plan shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.

25. Restricted Stock

(a) Grant of Restricted Stock. The Committee may from time to time grant to
eligible participants shares of Common Stock that are subject to restrictions
and to a risk of forfeiture (referred to as “restricted stock”). Restricted
stock shall be subject to such restrictions, conditions and other terms as the
Committee may determine.

(b) Restrictions. At the time an award of restricted stock is made, the
Committee shall establish a restriction period applicable to such restricted
stock. Each Award of restricted stock may be subject to a different restriction
period. The Committee may, in its sole discretion, at the time a grant of
restricted stock is made, prescribe conditions that must be satisfied prior to
the expiration of the restriction period, including the satisfaction of
corporate or individual performance objectives or continued Service, in order
that all or any portion of the restricted stock shall vest. The Committee also
may, in its sole discretion, shorten or terminate the restriction period or
waive any of the conditions applicable to all or a portion of the restricted
stock. The restricted stock may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restriction period or prior to
the satisfaction of any other conditions prescribed by the Committee with
respect to such restricted stock.

(c) Restricted Stock Certificates. The Corporation shall issue, in the name of
each eligible participant to whom restricted stock has been granted, stock
certificates representing the total number of shares of restricted stock granted
to the grantee, as soon as reasonably practicable after the grant date. The
Board may provide in an Award that either (i) the Secretary of the Corporation
shall hold such certificates for the grantee’s benefit until such time as the
restricted stock is forfeited to the Corporation, or the restrictions lapse, or
(ii) such certificates shall be delivered to the grantee, provided, however,
that such certificates shall bear a legend or legends that complies with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Grant Agreement. The Corporation
may also use the book-entry method of share recordation in lieu of issuing share
certificates.

 

10



--------------------------------------------------------------------------------

(d) Rights of Holders of Restricted Stock. Unless the Committee otherwise
provides in a Grant Agreement, holders of restricted stock shall have the right
to vote such stock and the right to receive any dividends declared or paid with
respect to such stock. The Committee may provide that any dividends paid on
restricted stock must be reinvested in shares of stock, which may or may not be
subject to the same vesting conditions and restrictions applicable to such
restricted stock. All distributions, if any, received by a grantee with respect
to restricted stock as a result of any stock split, stock dividend, combination
of shares, or other similar transaction shall be subject to the restrictions
applicable to the original Award.

(e) Termination of Employment. Unless otherwise provided by the Committee in the
applicable Grant Agreement, upon the termination of a grantee’s employment with
the Corporation (including if a non-employee director of the Corporation shall
cease to be a director), any shares of restricted stock held by such grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of restricted stock, the grantee shall have no further rights with
respect to such Award, including but not limited to any right to vote restricted
stock or any right to receive dividends with respect to shares of restricted
stock.

(f) Purchase and Delivery of Stock. The grantee shall be required to purchase
the restricted stock from the Corporation at a purchase price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such restricted stock or (ii) the purchase price, if any, specified in the Grant
Agreement relating to such restricted stock. The purchase price shall be payable
by cash or cash equivalents or, in the discretion of the Committee, in
consideration for past services rendered to the Corporation. Upon the expiration
or termination of the restriction period and the satisfaction of any other
conditions prescribed by the Committee, having properly paid the purchase price,
the restrictions applicable to shares of restricted stock shall lapse, and,
unless otherwise provided in the Grant Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the grantee or the
grantee’s beneficiary or estate, as the case may be.

As amended through October 11, 2007

 

11